Citation Nr: 0111057	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1968 to January 1969 and from July 23, 1971, to August 7, 
1971.  He died on August [redacted], 1999.  The appellant is his 
widow.

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for the cause of the veteran's death and 
also denied a claim for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.

In an August 2000 rating decision, the RO found that a claim 
of entitlement to compensation for the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 was denied 
as not well grounded.  Since that decision, however, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  Unlike the 
version of the law in effect at the time of the August 2000 
decision, the VA is now charged with the duty to assist 
almost every claimant, as well as the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  In part, the new law provides that a claim denied as 
not well grounded between July 14, 1999, and November 9, 
2000, such as the § 1151 claim decided in August 2000, could 
be readjudicated under the provisions of the new law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Therefore, the 
Board of Veterans' Appeals (Board) takes this opportunity to 
invite the appellant to file such an application for 
readjudication, and refers the § 1151 claim for 
readjudication to the RO.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA.  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment of the VCAA and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In particular, the Board notes that the claim for entitlement 
to service connection for the cause of the veteran's death 
was denied as not well grounded in the October 1999 rating 
decision on appeal.  As regards this claim, because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision on that issue at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published at 57 Fed. 
Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

First, in a July 2000 written statement, the appellant 
stated, "[i]f you wish, I am open to appearing before the 
Board of Veterans' Appeals and presenting my case in 
person."  Thus, it should be clarified whether the appellant 
desires a Board hearing.

Second, in her June 2000 appeal statement, the appellant 
referred to private medical evidence which she asserts is 
relevant to the claims and which has not been associated with 
the claims folder.  She referred to "two ICU stays at East 
Pasco Medical Center."  Therefore, the RO should attempt to 
develop this evidence.

Third, it does not appear that all treatment records from the 
Tampa, Florida VA Medical Center (MC) have been associated 
with the claims folder.  While the veteran's death 
certificate reports that he died at home, in her July 2000 
written statement, the appellant indicates that the veteran 
died at the James A. Haley VAMC.  The most recent records of 
treatment at the Tampa/James A. Haley VAMC are dated in 1996.  
Therefore, attempts should be made to develop additional 
records from that source.

Fourth, it appears that the veteran was in receipt of Social 
Security Administration (SSA) disability benefits.  Records 
pertaining to the award of such benefits by the SSA have not 
been associated with the record.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-372 (1992).  Thus, the RO must request complete 
copies of any SSA records utilized in awarding the appellant 
disability benefits.

Fifth, the RO should request a medical opinion as regards 
whether it is at least as likely as not that a service-
connected disorder was, singly or jointly with some other 
condition, the immediate or underlying cause of death or 
etiologically related thereto or contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she clarify whether she 
desires a hearing before a member of the 
Board.  If she does, the RO should 
clarify the type of Board hearing she 
desires, and such a hearing should be 
scheduled.

2.  The RO should ask the appellant to 
provide the RO with any relevant records, 
including information regarding any 
evidence of current or past treatment 
that has not already been made part of 
the record, VA and non-VA, and should 
assist her in obtaining such evidence.  
The appellant must adequately identify 
the records and provide any necessary 
authorization.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  If the RO, after 
making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the appellant that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

3.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's treatment at the Tampa, 
Florida VAMC from April 1996 to 
August [redacted], 1999; and

b.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the appellant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The RO should make further efforts to 
obtain non-federal records.  Where 
necessary, the appellant must adequately 
identify the records and provide any 
necessary authorization.  In particular, 
the RO should make further efforts to 
obtain all records pertaining to two ICU 
stays at East Pasco Medical Center.  If 
the RO, after making reasonable efforts, 
is unable to obtain any of the adequately 
identified records sought, the RO shall 
notify the claimant that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

5.  The claims folder should be referred 
to a physician for review and preparation 
of an opinion which addresses the 
following questions:

a.  Is it at least as likely as not 
that a service-connected disorder 
was, singly or jointly with some 
other condition, the immediate or 
underlying cause of death or 
etiologically related thereto?

b.  Is it at least as likely as not 
that a service-connected disorder 
contributed substantially or 
materially to death, combined to 
cause death, or aided or lent 
assistance to the production of 
death?

A complete rationale for any opinion 
should be included in the report prepared.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  If either of the benefits sought on 
appeal remain denied, the appellant and 
her representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


